 Case 2:21-mc-00002-UA Document 1-1 Filed 01/07/21 Page 1 of 3 Page ID #:3




 1 MARI T. SAIGAL (State Bar No. 318556)
   Mari.Saigal@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to        Case Number: 2:21-mc-00002
13
     TONIC DOMAINS CORPORATION                 DECLARATION OF JAN VAN
14                                             VOORN IN SUPPORT OF
                                               ISSUANCE OF SUBPOENA
15                                             PURSUANT TO 17 U.S.C. § 512(h)
16
17
18
19
20
21 I, Jan van Voorn, the undersigned, declare that:
22        1.    I am Executive Vice President and Chief of Global Content Protection

23 for the Motion Picture Association, Inc. (“MPA”). I submit this declaration on
24 behalf of Columbia Pictures Industries, Inc., Disney Enterprises, Inc., Universal City
25 Studios Productions LLLP, and Warner Bros. Entertainment, Inc. (“ACE
26 Members”), each of which is a member of the Alliance for Creativity and
27 Entertainment (“ACE”). ACE is a global coalition of leading content creators and
28 on-demand entertainment services committed to supporting the legal marketplace
 Case 2:21-mc-00002-UA Document 1-1 Filed 01/07/21 Page 2 of 3 Page ID #:4




 1 for video content and addressing the challenge of online piracy. The ACE
 2 Members, whether themselves or through subsidiaries and affiliates, own the
 3 copyrights in the below referenced copyrighted works.
 4        2.     The ACE Members (via the Motion Picture Association, Inc.) are
 5 requesting issuance of the attached proposed subpoena that would order Tonic
 6 Domains Corporation, Inc. to disclose the identities, including names, physical
 7 addresses, IP addresses, telephone numbers, e-mail addresses, payment information,
 8 account updates and account histories of the users operating the websites listed in
 9 the attached Exhibit A.
10        3.     The purpose for which this subpoena is sought is to obtain the identities
11 of the individuals assigned to these websites who have exploited ACE Members’
12 exclusive rights in their copyrighted motion pictures without their authorization.
13 This information will only be used for the purposes of protecting the rights granted
14 to ACE Members, the motion picture copyright owners, under Title II of the Digital
15 Millennium Copyright Act.
16
17        I declare under penalty of perjury under the laws of the United States of
18 America that the foregoing is true and correct to the best of my knowledge,
19 information or belief.
20        Executed at Redondo Beach, California, on January 7, 2021.
21
22
23
                                                              Jan van Voorn
24
25
26
27
28


                                             -2-
                             Case 2:21-mc-00002-UA Document 1-1 Filed 01/07/21 Page 3 of 3 Page ID #:5
                                                                           EXHIBIT A

Website          Sample 1 Infringing Title   Sample 1 Infringing URL                      Sample 2 Infringing Title   Sample 2 Infringing URL
1377x.to         Trolls World Tour           https://1377x.to/torrent/4396982/Trolls-     Tenet                       https://1377x.to/torrent/4692491/Tenet-
                                             World-Tour-2020-1080p-WEBRip-5-1-                                        2020-1080p-HDRip-x264-AAC2-0-SHITBOX/
                                             YTS-YIFY/
cinecalidad.to   Frozen II                   https://cinecalidad.to/pelicula/frozen-ii-   Birds of Prey (and the      https://cinecalidad.to/pelicula/aves-de-
                                             2019-online-descarga/                        Fantabulous Emancipation    presa-y-la-fantabulosa-emancipacion-de-
                                                                                          of One Harley Quinn)        una-harley-quinn-2020-online-descarga/

f2movies.to      Bloodshot                   https://f2movies.to/watch-                   SPIDER-MAN:                 https://f2movies.to/movie/spiderman-
                                             movie/bloodshot-60598.1597482                HOMECOMING                  homecoming-19743


myflixer.to      Dolittle                    https://myflixer.to/watch-movie/dolittle-    Tenet                       https://myflixer.to/watch-movie/tenet-
                                             59091.1602280                                                            63301.3115135


onionplay.to     Frozen II                   https://onionplay.to/movies/watch-           Dolittle                    https://onionplay.to/movies/watch-dolittle-
                                             frozen-ii-2019-online/                                                   2020-online/


streamplay.to    Tenet                       https://streamplay.to/thux7h0cjv9u           Bloodshot                   https://streamplay.to/p0uv1t8sw4qq



tinyzonetv.to    SPIDER-MAN:                 https://tinyzonetv.to/watch-                 Trolls World Tour           https://tinyzonetv.to/watch-movie/watch-
                 HOMECOMING                  movie/watch-spiderman-homecoming-                                        trolls-world-tour-2020-free-60624.1706666
                                             2017-free-19743.1613339

upstream.to      Frozen II                   https://upstream.to/gd8xrn2r25eb             Trolls World Tour           https://upstream.to/bslpezrrfoke



yesmovieshd.to   Tenet                       https://yesmovieshd.to/film/tenet/watch      Birds of Prey (and the      https://yesmovieshd.to/film/birds-of-
                                             ing.html?ep=0                                Fantabulous Emancipation    prey/watching.html?ep=0
                                                                                          of One Harley Quinn)
